DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/527,763 filed on 7/31/2019 is presented for examination by the examiner. Claims 1-20 are currently pending in the present application.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. INDIA 201841028999, filed on 8/1/2018.

Drawings
The applicant's drawings filed on 7/31/2019 are acceptable for examination purpose.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submission of the Information Disclosure Statements dated 9/9/2020 and 2/10/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
With respect to claim 8 which is method claim, examiner notes that the claimed devices inherently require computer processor(s) as taken in view of ¶ 0130, and Figure 3 in the instant disclosure. Therefore, the method of claims 8-14 is statutory under 35 U.S.C. § 101.

Claim Objections
Claim 8 is objected to because of the following informalities:
	As per claim 8, the limitation of “providing, by the device, the content and the set of copies to one or more publishing platforms to cause the one or more publishing platforms to make the content available to the group of devices to allow the group of devices to access the content and the set of copies in different formats” should be written as “providing, by the device, the content and the set of copies to one or more publishing platforms to cause the one or more publishing platforms to make the content available to the group of devices to allow the group of devices to access the content and the set of copies via different publishing platforms and in different formats”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, 8, 12, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 8 and 15 recite the limitations of “convert a document…” and “generate document information…” which render the claims indefinite. The claims provide no guidance as on what purpose the “document” and “document information” are recited in the claims and/or how the “document” and “document information” are being used for tangible result. There appear to be missing essential elements. Clarification is respectfully required.
	Claims 7, 12 and 13 recite the limitation “after providing the document and the set of copies to…”.  There is insufficient antecedent basis for the limitation of “providing the document” in the claims or their parent claims.

	Note, the dependent claims are also rejected because they depend on the rejected parent claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objection and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations of (in combination withal other features in the claim):
“generate a set of copies of the content that are in formats that are different than the first format;
provide the content and the set of copies to a plurality of publishing platforms to cause the plurality of publishing platforms to make the content and the set of copies of the content available to a group of devices to allow the group of devices to access the content and the set of copies via different publishing platforms and in different formats”, as recited in the independent claims 1, 8 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        4/8/2021